                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

                Plaintiff,

                v.                                       CASE NO. 20-3064-SAC

DOUGLAS COUNTY BOARD OF
COUNTY COMMISSIONERS, et al.,

                Defendants.


                                              ORDER

        Plaintiff, Joseph Lee Jones, who is currently detained at the Douglas County Jail in

Lawrence, Kansas, brings this civil rights case against Dakota Loomis, the Douglas County

Board of County Commissioners, and (fnu) Labahn, Lieutenant at the Douglas County Jail.

        The Court entered an Order (Doc. 4) denying Plaintiff’s motion to proceed in forma

pauperis, finding Plaintiff is subject to the “three-strikes” provision under 28 U.S.C. § 1915(g).

The Court examined the Complaint and attachments, and found no showing of imminent danger

of serious physical injury. The Court also granted Plaintiff until March 24, 2020, to submit the

$400.00 filing fee. The Court’s order provided that “[t]he failure to submit the fee by that date

will result in the dismissal of this matter without prejudice and without additional prior notice.”

(Doc. 4, at 2.) Plaintiff has failed to pay the filing fee by the deadline set forth in the order.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as



                                                   1
permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to submit the filing fee by the Court’s deadline. As a consequence, the

Court dismisses this action without prejudice pursuant to Rule 41(b) for failure to comply with

court orders.

        IT IS THEREFORE BY THE COURT ORDERED that this action is dismissed

without prejudice pursuant to Fed. R. Civ. P. 41(b).

        IT IS FURTHER ORDERED that Plaintiff’s Motion to Appoint Counsel (Doc. 3) is

denied.

        IT IS SO ORDERED.

        Dated March 25, 2020, in Topeka, Kansas.



                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
